Filed Pursuant to Rule 424(b)(3) Registration No. 333-156238 PROPOSED MERGER—YOUR VOTE IS VERY IMPORTANT Dear Shareholders: You recently received a joint proxy statement/prospectus dated February 4, 2009 relating to the special meetings of the shareholders of Republic First Bancorp, Inc. and Pennsylvania Commerce Bancorp, Inc. to consider and vote upon the proposed merger of Republic First with and into Pennsylvania Commerce.The joint proxy statement/prospectus contained, among other important information regarding the companies, the meetings and the proposed merger, unaudited financial results for the quarter and year ended December 31, 2008.This letter supplements the joint proxy statement/prospectus solely to reflect revised unaudited financial results for the quarter and year ended December 31, 2008 as reported by Republic First in a March 4, 2009 press release.In the aggregate, the revisions reduce net income (loss) by These revisions have no impact on the merger agreement, any of its terms or the consideration to be received by Republic First shareholders as a result of the merger.We continue to believe that the proposed merger of Pennsylvania Commerce and Republic First will create significant opportunities and value for our shareholders, customers, employees and communities, and is in the best interest of both of our companies. This letter, together with the enclosed press release, constitute a supplement to the joint proxy statement/ prospectus.The information set forth in the press release corrects and supersedes the information contained in the joint proxy statement/prospectus at page 12, under the caption “Recent Developments—Republic First,” and at pages 81 to 84, under the caption “—Republic First Earnings Release.” You should rely only on the information contained in this supplement and, as corrected and superseded, in the joint proxy statement/prospectus.If you have any questions about the shareholders’ meetings or the merger, or if you need additional copies of this supplement, the joint proxy statement/prospectus, or the proxy card, you should contact one of the following. Pennsylvania Commerce shareholders: Pennsylvania Commerce Bancorp, Inc. 3801 Paxton Street Harrisburg, Pennsylvania 17111 Attention:Sherry Richart Telephone:(800) 653-6104 Republic First shareholders: Republic First Bancorp, Inc. 50 South 16th Street, Suite 2400 Philadelphia, Pennsylvania 19102 Attention: Linda Lewis Telephone: (215) 735-4422, ext. 5332 Your vote is very important.We continue to expect to complete the merger during the second quarter of 2009.Whether or not you plan to attend your shareholders’ meeting, please take the time to vote by completing and mailing your proxy card in accordance with the instructions on the card.You may also vote over the Internet or by telephone in accordance with the instructions on your proxy card.If you hold your shares in “street name,” you should vote in accordance with the instructions provided by your broker. March 5, Gary L. Nalbandian Chairman, President and CEO Pennsylvania Commerce Bancorp, Inc. Harry D. Madonna Chairman, President and CEO Republic First Bancorp, Inc. NEWS RELEASE FOR RELEASE IMMEDIATELY Contact: Harry D. Madonna, CEO (215) 735-9938 REPUBLIC FIRST BANCORP, INC. REPORTS REVISED FOURTH
